Metcalf, J.
Under the conveyances and proceedings set forth in the report of the judge before whom the case was heard, we cannot doubt that the heirs of Mahon have no legal claim to the $890.37 now in the hands of Buttrick, the plaintiff, or to any part thereof, and that Wentworth, one of the defendants, is alone entitled thereto.
*80Mahon, by Ms two mortgages and deed in fee to Castles, parted with all his interest in the mortgaged premises, and conveyed the same to Castles, subject only to the prior mortgage to Buttrick, which contained a power of sale that has been executed. Castles afterwards mortgaged the same premises to Wentworth, and then conveyed them to the wife of Mahon. Wentworth acquired Castles’ right to redeem from Buttrick, with the legal incidents of an assignment of an equity of redemption. He became entitled to the rights which Castles had before making the mortgage to him. One of those rights of Castles, as assignee of Mahon’s right to redeem from Buttrick, was that of receiving from Buttrick what should remain in his hands, as the avails of the sale of the mortgaged premises under the power of sale, after deducting the amount required to pay the debt secured by Ms mortgage. 1 Washburn on Real Property, 500.
The wife of Mahon took from Castles only a right of redeeming from Buttrick and from Wentworth. That right ceased when the premises were sold by Buttrick.
The decree will be, that Buttrick pay to Wentworth the sum of $890.37, and interest thereon for the time during which he has received interest, (to wit, for eighteen months, amounting to $80.13,). deducting ten dollars for his bill, the costs of one term, and the expense of copies for the full court.